Citation Nr: 1719548	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  12-27 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD) or anxiety.

2.  Entitlement to service connection for ulcerative colitis, to include as due to a service-connected acquired psychiatric disorder.

3.  Entitlement to service connection for colon cancer, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to January 1970, including service in Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2010 and December 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO).  The August 2010 rating decision found that new and material evidence had not been received to reopen previously denied claims of service connection for ulcerative colitis and colon cancer.  The December 2011 rating decision denied service connection for PTSD with anxiety, ulcerative colitis, and colon cancer.  

In August 2014, the Veteran testified in a Board hearing before the undersigned at the RO, and the transcript is of record.  

In December 2014, the Board reopened the claims for service connection ulcerative colitis and colon cancer, and remanded the case for further development.  The Board remanded the claims again in April 2016.  The remands' directives included making attempts to associate Vet Center records, VA treatment records, Social and Security Administration (SSA) records, and scheduling the Veteran for VA examinations to determine the nature and etiology of any diagnosed ulcerative colitis and/or colon cancer.  VA treatment records and SSA records have since been associated with the claims file, and the Veteran had a VA examination in April 2015.  The Veteran was sent a letter in June 2016 providing him with the opportunity to submit Vet Center records or authorize VA to obtain them.  To date, no response to the letter has been received.  The Board is therefore satisfied that there has been substantial compliance with the remands' directives and will proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of PTSD, anxiety, or any other psychiatric disorder.

2.  The Veteran has a current diagnosis of ulcerative colitis, which did not manifest during service and is not otherwise etiologically related to service. 

3.  Any diagnosis of colon cancer did not manifest during service and is not otherwise etiologically related to service. 
 

CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD and anxiety, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2.  The criteria for service connection for ulcerative colitis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
 §§ 3.102, 3.159, 3.303 (2016).

3. The criteria for service connection for ulcerative colitis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
 §§ 3.102, 3.159, 3.303 (2016). 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

	Duties to Notify and Assist	

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Here, the RO provided notice letters to the Veteran in October 2009, April 2010, and December 2010, prior to the adjudication of the claims.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claims for service connection, what information and evidence must be provided by the Veteran, and what information and evidence would be obtained by VA.  The Veteran was told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence to the RO in support of his claims.  The letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).
                                                                                                                                                                                                                                                                                                                        
The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his service connection claims.  The Board notes that there has been no allegation from the Veteran or his representative that he has been prejudiced by any of notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Veteran in the Board's considering the issues on their merits.  The Board finds that the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless. 

The Board further finds that all relevant evidence has been obtained, and the duty to assist requirements have been satisfied.  All available service treatment records (STRs) were obtained, VA medical records are associated with the claims file, and records have been obtained from the Social Security Administration (SSA).  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the claims. 

The Veteran underwent VA examinations in February 2011 and April 2015 to obtain medical evidence regarding the nature and etiology of the claimed disabilities.  The Board finds the VA examinations adequate for adjudication purposes.  The examinations were performed by medical professionals based on review of the claims file, solicitation of history and symptomatology from the Veteran, and examination of the Veteran.  The examination reports are accurate and fully descriptive, and all applicable diagnoses are listed.  As such, the Board finds that the Veteran has been afforded adequate examination.  The Board finds that VA's duty to assist has been met.  See 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson,  21 Vet. App. 303, 312 (2007). 

The Board finds that the duties to notify and assist the Veteran have been met with regard to the claims for service connection, and no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.

Law and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be also granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

The Board will assess both medical and lay evidence.  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises, and may also include statements from authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A layperson is not generally capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for an Acquired Psychiatric Disorder

The Veteran contends that after spending 20 months in Vietnam on active duty, his "nerves were shot."  See the January 2010 statement; September 2010 statement.

After careful review, the Board finds that the weight of the competent and credible evidence establishes that the Veteran does not have a current psychiatric disorder diagnosis of a psychiatric disorder, to include PTSD and/or anxiety.  

Service treatment records (STRs) are silent for mention of any complaints, diagnosis, or treatment of a psychiatric disorder.  In a May 1967 service enlistment examination, the Veteran was noted to be psychiatrically normal, and he reported that he did not have depression or excessive worry, frequent or terrifying nightmares, trouble sleeping, or nervous trouble of any sort.  In a January 1970 separation examination, the Veteran was again found to be psychiatrically normal, and he again reported that he did not have depression or excessive worry, frequent or terrifying nightmares, trouble sleeping, or nervous trouble of any sort.  

Available post-service VA treatment records are also silent for mention of complaints, diagnosis, or treatment for any acquired psychiatric disorder.  In January 2008 and July 2013 treatment records, results of a PTSD screen were negative.  The Veteran denied that in the last month had had any nightmares, intrusive thoughts, went out of his way to avoid thinking about a traumatic experience, was constantly on guard or easily startled, or felt numb or detached from others or activities.  In July 2009, the Veteran denied having feelings of anxiety, depression, hopelessness, PTSD issues, a history of violent or aggressive behavior, or thoughts of harming himself or others in the last 12 months.  In October 2010, the Veteran was noted to not have depression, anxiety, PTSD, or nightmares.  He was found to be alert, pleasant, and cooperative, with normal speech and full and appropriate affect.  He was oriented in all three spheres, and his recall, remote, and recent memory were intact.  His thought content was coherent and goal-directed.  Finally, results of depression screenings in October 2011, July 2013, and May 2014 were also negative.  The Veteran denied having little interest or pleasure in doing thing, and denied feeling down, depressed, or hopeless.

The Veteran was afforded a VA PTSD examination in February 2011.  After reviewing the Veteran's claims file, soliciting a medical and psychiatric history from the Veteran, and conducting a mental status examination of the Veteran, the examining psychologist concluded that the Veteran did not meet the diagnostic criteria for PTSD or any other psychiatric disorder.  The examiner noted that the Veteran reported having a number of PTSD symptoms upon returning from Vietnam, and for the first couple of years after he was back, but he denied having any current symptoms that het the criteria for PTSD or any other anxiety or mood disorder.  He denied any persistent reexperiencing, avoidance of stimuli associated with prior traumatic events, or numbing of general responsiveness.  There was no sense of foreshortened future, and he reported that in five years he wanted to move to East Texas to be closer to his children. The Veteran described his mood as pretty good, and his affect was congruent.  He denied any persistent symptoms of increased arousal, stated that his sleep was generally good, and denied any intrusive thoughts or nightmares.  The Veteran also denied any significant irritability, anger, or hypervigilance, and there was no evidence of any impairment in social, occupational, or academic functioning.  In a medical opinion addendum provided later that month, the examiner indicated that studies have shown a genetic basis for ulcerative colitis.

In an August 2014 Board hearing, the Veteran testified that he had attended a VA group for PTSD "a while back" for about three months, but could not recall when that occurred.  He clarified later in the hearing that by "VA" he meant a Vet Center.  He stated that he did not recall having any bad dreams about Vietnam after he returned.  

The Veteran was subsequently sent a letter in May 2015, indicating that he could submit any Vet Center records, or could provide written consent for VA to obtain his mental health treatment records form the Dallas Vet Center using an enclosed form.  To date, VA has not received a response to the letter, and no Vet Center records have been received.  

The Board finds that the weight of the competent and credible evidence establishes that the Veteran does not have a current diagnosis of PTSD, anxiety, or any other psychiatric disorder.  STRs and all available post-service treatment records are completely silent for any evidence of complaints, diagnosis, or treatment for any acquired psychiatric disorder.  The Veteran has consistently denied symptoms of PTSD and depression in VA treatment records dated between January 2008 and May 2014, and a VA examiner concluded in  February 2011 that the Veteran did not meet the DSM-IV diagnostic criteria for PTSD or any other psychiatric disorder.  

As such, without competent evidence of a diagnosed disorder, service connection for the disorder cannot be awarded.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability, there can be no valid claim."); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability).  The Board does not doubt that the Veteran is sincere in his claim for service connection for an acquired psychiatric disorder; however, the Board cannot rely on his general assertions because he is not shown to possess the type of medical expertise that is necessary to diagnose a psychiatric disorder, as such a diagnosis requires medical knowledge and requires objective clinical testing that the Veteran does not have the training to perform.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Accordingly, the Board does not find the Veteran's general assertions to be probative with regard to establishing service connection for an acquired psychiatric disorder.

Thus, on this record, the evidence is found to preponderate against the claim that the Veteran has a current diagnosis of a psychiatric disorder, including PTSD and anxiety.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim of service connection for an acquired psychiatric disorder is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service Connection for Ulcerative Colitis & Colon Cancer

The Veteran contends that he was diagnosed with ulcerative colitis within one year of discharge from service, and that it was caused by his nerves that were "shot" after Vietnam.  He asserts that the colon cancer was discovered when he underwent a total colectomy for his ulcerative colitis.  See the October 2009 statement; January 2010 statement.

Treatment records clearly indicate that the Veteran was diagnosed with ulcerative colitis in April 1971, requiring a total colectomy in October 1975.  The October 1975 treatment record indicates of an "increasance of colon carcinoma."

After a review of all the lay and medical evidence, however, the preponderance of the evidence is against a finding that the Veteran's ulcerative colitis manifested during service or is otherwise etiologically related to service.  The preponderance of the evidence is also against a finding that any colon cancer manifested during service or is otherwise etiologically related to service.

STRs are silent for mention of any gastrointestinal problems.  In a January 1970 separation examination, the Veteran's gastrointestinal system, abdomen, and anus and rectum were found to be clinically normal.  He also denied having frequent indigestion; stomach, liver, or intestinal trouble; piles or rectal disease; or recent weight gain or loss.  

Post-service VA treatment records indicate that in February 1971, the Veteran was seen at VA for rectal bleeding.  On April 26, 1971, the Veteran was admitted to the hospital with a 3-4 week history of diarrhea and intermittent bright red blood in his stool, and a one-week history of severe lower abdominal cramps.  There was no history of previous similar episodes.  He was noted as having hemorrhoids, and also as having been in Vietnam for 22 months until January 1970, with no diseases while there.  He was 135 pounds and indicated that he had lost 20 pounds in the last month.  A rectal biopsy was positive for ulcerative colitis, without specific pathology.  The biopsy was negative for malignancy.  The Veteran was admitted to the hospital again for ulcerative colitis in July 1972, July 1974, and July 1975.  Each time he was placed on steroids, Azulfidine, and given steroid enemas in the hospital and on an outpatient basis.  In October 1975, the Veteran was felt to have indications for a colectomy, including the inability to wean him form steroids and the "eventual increasance of colon carcinoma."  As such, he had a total colectomy.  

In the August 2014 Board hearing, the Veteran testified that he began having problems with his stomach approximately 3-4 months after he was discharged from active service.  He stated that doctors initially told him it was diarrhea, and that he went from 150 pounds to 90 pounds.  He stated that eventually he was given a diagnosis of ulcerative colitis,  and his doctors told him that he did not have an operation within five years, he would probably get cancer.  The Veteran indicated that colon cancer never came up on x-ray, but that it was discovered when his colon was removed.  The Veteran noted that one of his doctors told him that the ulcerative colitis and colon cancer were from tension, nerves, and food.  He stated that the food he ate in Vietnam was not "the greatest stuff in the world."

The Veteran was afforded a VI intestinal surgery examination in April 2015.  The examining physician indicated that the Veteran had a total colectomy in 1975, and there was no evidence of colon cancer in the records.  The examiner noted that the Veteran's ulcerative colitis had been asymptomatic since the colectomy, and the ostomy had not interfered with employment according the Veteran.  The examiner concluded that it was less likely than not that the ulcerative colitis was related to, caused by, or aggravated by the Veteran's military service.  He noted that there was no diagnosis or treatment for ulcerative colitis, or consistent symptoms, in the Veteran's STRs; rather, the best clear, convincing evidence of a date of onset was in February 1971, a little over a year after discharge.  The examiner noted that Agent Orange was not a recognized risk factor for ulcerative colitis, and that studies regarding the link between ulcerative colitis and food are inconsistent and speculative.  The examiner also noted that it was less likely than not that the ulcerative colitis was attributable to stress or anxiety, as studies were inconstant, vague, and used speculative terms such as "may have" and "possibly."  Finally, the examiner opined that even if the Veteran had colon cancer, the medical literature did not support the contention that Agent Orange was causative of colon cancer.  

Given the above, the preponderance of the evidence is against a finding that the Veteran's ulcerative colitis colon cancer manifested during, or is otherwise related to, his active service.  The evidence is also against the finding that any diagnosed colon cancer manifested during, or is otherwise related to, his active service.  

As discussed above, STRs are negative for mention of any relevant complaints, diagnosis, or treatment.  The first diagnosis of ulcerative colitis was in April 1971, more than a year after the Veteran separated from service.  The Veteran himself indicated in the Board hearing that his symptoms first started 3-4 months after separation from service.  

The Veteran is competent to report symptoms that he perceives through his own senses, such as indicating when his symptoms started.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, while the Veteran has attempted to establish a nexus through his own lay assertions, the Board cannot rely on those assertions because he is not shown to possess the type of medical expertise that is necessary to diagnose or opine on the origin of ulcerative colitis or colon cancer, as such a diagnosis requires medical knowledge and requires objective clinical testing that the Veteran does not have the training to perform.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Accordingly, the Board does not find the Veteran's general assertions to be probative with regard to establishing a nexus between his current diagnoses and service.

The April 2015 VA examination report provides competent medical opinion evidence that weighs against the Veteran's claims.  The opinion is competent and probative evidence.  The VA examiner reviewed the claims file, interviewed the Veteran, and provided a medical opinion supported by well-reasoned rationale.  There are no conflicting competent medical opinions of record. 

In several statements in support of the appeal, the Veteran contends that service connection is warranted because the symptoms occurred within one year of his separation from service.  Essentially, the Veteran contends that presumptive service connection is warranted based on ulcerative colitis being a "chronic disease."  When service connection is sought for certain "chronic diseases," presumptive service connection may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303 (b).  However, the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as "chronic" in 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Ulcerative colitis is not specifically listed among the presumptive diseases.  The Board notes that peptic or gastric ulcers are considered a "chronic disease."  However, although gastric ulcers and ulcerative colitis involve ulcerations of the digestive tract, they are distinct diseases.  Peptic ulcers are defined as ulcers of the digestive tract caused by gastric (stomach) acid.  See Dorland's Illustrated Medical Dictionary 1998 (32nd ed. 2012).  Peptic ulcers occur in locations of the digestive tract that secrete gastric acid, primarily in the stomach (gastric ulcer) and in the duodenum (duodenal ulcer), and less often in the esophagus or in upper portion of the small intestine.  Id.  In contrast, ulcerative colitis is a type of inflammatory bowel disease consisting of chronic, recurrent ulceration in the colon with an unknown cause.  See id. at p. 384.  Gastric ulcers specifically involve ulcers in the stomach, esophagus, and the upper portion of the small intestine.  In contrast, ulcerative colitis specifically involves the large intestine, colon, and bowel.  Accordingly, ulcerative colitis is not considered under the category of peptic or gastric ulcers, and is not considered a "chronic disease" for the purpose of establishing presumptive service connection based upon continuity of symptomatology.

In addition, the Veteran contends that any diagnosis of colon cancer was due to Agent Orange exposure.  The Veteran served in the Republic of Vietnam, and is therefore, presumed to have been exposed to Agent Orange.  However, colon cancer is not among those medical conditions for which presumptive service connection is warranted.  38 C.F.R. § 3.309(e).  In addition, there is no medical evidence of record suggesting a link between any diagnosis of colon cancer and the Veteran's presumed exposure to Agent Orange, and the Veteran is not competent to provide such an opinion.  See Jandreau, 492 F.3d 1372, 1377 n.4; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

Absent probative evidence of a nexus between the Veteran's service and his ulcerative colitis and any diagnosed colon cancer, the Board finds that the ulcerative colitis and colon cancer are not etiologically related to service.  See 38 U.S.C.A. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination); Fagan v. Shinseki, 573 F.3d 1282, 1286   (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility).

The preponderance of the evidence is against the claims of service connection for ulcerative colitis and colon cancer, and the claims must be denied.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  







ORDER

Service connection for an acquired psychiatric disorder, to include PTSD and anxiety, is denied.

Service connection for ulcerative colitis is denied.

Service connection for colon cancer is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


